Citation Nr: 0318631	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  98-01 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to a compensable rating for left ureteral 
calculus.

2. Entitlement to a higher initial rating for prostate cancer 
rated 100 percent disabling prior to February 1, 1998, and 
noncompensable since that time.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from April 1953 to March 1957 
and from June 1957 to September 1972.

This appeal arises from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that continued a noncompensable 
rating for service connected left ureteral calculus (kidney 
stones) and reduced the evaluation of service-connected 
residuals of prostate cancer to noncompensable, effective 
February 1, 1998.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution.  

In June 2000, the Board remanded the case to the RO for 
additional development.  

In June 1998, the veteran testified before an RO hearing 
officer.  In December 1999, the veteran testified before a 
member of the Board who is no longer with the Board.  In May 
2003, the Board offered the veteran another hearing, however, 
the veteran did not respond to the offer.  The Board 
therefore assumes that the veteran does not desire another 
hearing. 

The medical evidence of record tends to link the veteran's 
end stage renal disease and subsequent kidney transplant to 
service-connected diabetes mellitus.  The RO should therefore 
consider secondary service connection for end-stage renal 
disease and kidney transplant.  Other symptoms that have not 
yet received consideration for secondary service connection 
have also been attributed to residuals of prostate cancer.  A 
February 2000 private medical report notes that irritable 
bowel syndrome is probably related to radiation prostatitis.  
Moreover, that report notes that the drug used to combat the 
veteran's irritable bowel syndrome causes dry-mouth symptoms, 
and the veteran has reported such symptoms.  The Board 
therefore refers end-state renal disease and kidney 
transplant, irritable bowel syndrome, and dry-mouth symptoms 
to the RO for further consideration for secondary service 
connection.  


FINDINGS OF FACT

1.  Service-connected ureteral calculus has been manifested 
throughout the appeal period by recurrent stone formation and 
a need for diet and drug therapy.  

2.  Service-connected prostate cancer was eradicated in 
December 1996 and has not returned since that time.  

3.  No need for absorbent material has been demonstrated at 
any time since February 1, 1998.  

4.  The veteran's urinary frequency is manifested by a need 
to urinate every two to three hours during daytime and to 
arise at night up to two times.  

5.  Voiding obstruction is manifested by dysuria (painful or 
difficult urination), peak flow rate of 8 cc/sec, and post-
void residuals of 100 cc; urinary catheterization is not 
required.  

6.  The veteran's urinary tract infections have been 
manifested by recurring infection requiring continuous 
intensive management.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent schedular rating for 
ureteral calculus are met throughout the appeal period.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.115, 4.115a, 4.115(b), Diagnostic Codes 7509, 
7510 (2002).

2.  The criteria for a 30 percent schedular rating for 
residuals of prostate cancer have been met since February 1, 
1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.115, 4.115a, 4.115(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records (SMRs) reflect that he 
passed a kidney stone in August 1972.  In May 1973, the RO 
granted service connection for left ureteral calculus and 
assigned a noncompensable rating under Diagnostic Code 7510.  

In May 1996, the veteran requested an increased rating for 
ureteral calculus, reporting that the disability had 
worsened.  He reported treatment at Dorn VA Medical Center, 
the Greenville VA outpatient clinic, and at Anderson Area 
Medical Center (hereinafter AAMC).  

In June 1996, the veteran requested service connection for 
prostate cancer, diabetes, kidney problems, hypertension, and 
gout.  He also requested non-service-connected pension and 
aid and attendance benefits.  

In September 1996, the RO continued a noncompensable rating 
for ureteral calculus, granted special monthly pension at the 
housebound rate but not the aid and attendance rate, and 
denied payment of pension due to excessive income.  The 
veteran submitted a notice of disagreement to the rating 
assigned for his "urinary tract condition".  In October 
1996, the RO issued a statement of the case (SOC).  The 
claims file does not reflect that the veteran filed a VA Form 
9, Substantive Appeal, or other correspondence containing the 
necessary information, and the RO closed the case.   

In October 1996, the RO received additional private medical 
reports from AAMC that reflect that prostate adenocarcinoma 
was found in May 1996.  

In February 1997, the RO established service connection for 
prostate cancer.  A 100 percent rating was assigned under 
Diagnostic Code 7528.  

According to a March 1997 VA compensation and pension 
examination report, the veteran's radiation treatments for 
prostate cancer ended in December 1996.  The examiner noted 
that the veteran was on dialysis for end-stage renal disease 
and because of dialysis, urinary frequency or other voiding 
symptoms could not be assessed.  

In April 1997, a 100 percent rating for prostate cancer was 
continued.  

An August 1997 VA compensation and pension examination report 
reflects that dialysis continued.  The veteran reported 
urinary urgency and reported that he urinated a small amount 
twice per day.  He had no dysuria, history of urinary tract 
infection, lethargy, weakness, anorexia, weight gain or loss, 
or incontinence.  He did not require catheterization.  His 
food diet was for diabetes mellitus.  He did report impotence 
and he had no morning tumescence, but these conditions 
predated his prostate cancer.  The final diagnosis was 
prostate cancer without evidence of metastasis.  

In September 1997, the RO issued a rating decision that 
proposed to reduce the rating for prostate cancer to 
noncompensable.  The veteran submitted an NOD in October 
1997. 

In October 1997, the veteran also filed a claim for an 
increased rating for urinary tract disability.  He reported 
that he was on dialysis three times per week.  

In November 1997, the RO obtained additional VA outpatient 
treatment reports.  A September 1997 report notes that an 
itching sensation might be due to chemotherapy.  An October 
1997 report notes symptoms of urgency and bladder fullness 
and perianal itching due to hemorrhoid treatment.  The 
assessments included minor urinary tract infection.  

In November 1997, the RO reduced the rating for residuals of 
prostate cancer to noncompensable effective from February 1, 
1998, and continued a noncompensable rating for ureteral 
calculus.  

In December 1997, Dr. Malik, radiation oncologist, reported 
that the veteran completed radiation therapy in December 1996 
and had not had a recurrence of prostate cancer.  

In December 1997, the veteran submitted an NOD to the 
decision that denied an increased rating for his "kidney 
condition".   The RO issued an SOC addressing both the 
prostate cancer rating and the ureteral calculus rating in 
January 1998.  In January 1998, the veteran filed a VA Form 
9.

In June 1998, the veteran testified that he had residual leg 
weakness from his cancer treatment as well as hot sensations 
in his groin area when sitting and shortness of breath on 
exertion.  He felt that although his cancer was in remission, 
he still had cancer.  He testified that he took no medication 
for cancer currently.  He testified that his diet caused 
constipation.  He testified that he had no incontinence.  He 
said that he drank cranberry juice as directed to avoid 
kidney stones and to aid in dialysis and he took calcium 
Actifed(r) to prevent stones.  He recalled that his most recent 
stone passed about a year and a half earlier.  He testified 
that he urinated infrequently, but he added that his clothing 
stained frequently because of urine leakage.  He felt that 
his cancer treatment had reduced his sex life.  He testified 
that the service-connected disorders did not affect his 
employment because employment was precluded by his need for 
dialysis.  He repeated that he followed a special food diet 
to avoid stones.  

Following the hearing, the veteran's representative submitted 
a written claim for service connection for impotence, 
secondary to service-connected prostate cancer treatment.  

In an August 1998 rating decision, the RO continued the 
noncompensable ratings for ureteral calculus and for 
residuals of prostate cancer.  

In an October 1998 rating decision, the RO denied special 
monthly compensation for loss of a creative organ on the 
basis that no medical evidence linked erectile dysfunction to 
prostate cancer or treatment.  

In December 1999, the veteran testified before a former 
member of the Board that burning sensation on urination began 
at the time of radiation therapy for prostate cancer.  He 
testified that a Dr. Seiler at AAMC felt that these symptoms 
might be related to cancer treatment.  He mentioned that he 
had bowel and bladder incontinence that might be related to 
cancer treatment.  

During the hearing, the veteran's representative argued that 
the examination on which the rating reduction was based was 
inadequate for rating reduction purposes, citing 38 C.F.R. 
§ 3.344(a).  The representative added that the veteran had no 
argument related to ureteral calculus symptoms.  

In March 2000, R. Kirk Seiler, M.D., wrote a letter to the 
Board regarding the veteran's urologic problems.  Dr. Seiler 
had reviewed the veteran's cancer history and noted that the 
veteran received a transplanted kidney in May 1999.  Dr. 
Seiler noted that radiation proctitis still bothered the 
veteran, as well as "urinary incontinence and dysuria, which 
may well be related to external beam radiotherapy, although 
the prostatism from a combination of benign enlargement of 
the prostate or cancer are also possible etiologies".  Dr. 
Seiler opined that prostate and urinary tract infections 
could cause irritating voiding symptoms, which, the doctor 
felt, had become difficult to control, with multiple 
medications now required and surgery to reopen the prostate 
channel contemplated should the need arise.  

In June 2000, the Board remanded the case for additional 
development, including an examination for ureteral calculus 
and prostate cancer, and a medical opinion addressing whether 
the symptoms alleged by the veteran are attributable to the 
disabilities at issue.  The veteran subsequently submitted 
release forms in favor of all private medical sources 
identified.  

The RO subsequently obtained private medical records that 
reflect continued treatment and dialysis at various times.  
An April 1999 dialysis report reflects complaint of burning 
in the suprapubic and retroscrotal areas.  The veteran made 
urine three times per day and complained of slow stream and 
scrotal knots.  Examination revealed some scrotal wall cysts 
and a tender prostate gland.  The impression was probable 
acute prostatitis.  A May 1999 report notes persistent 
pyuria.  A December 1999 report notes a kidney transplant in 
May 1999 and large amounts of urine production since then.  
The examiner felt the veteran had moderate to severe voiding 
symptoms.  Another December 1999 report notes that 
uroflowmetry study showed obstructive voiding symptoms with 
urinary frequency as well.  Maximum flow rate was 8 cc/sec 
with a mean flow rate of 4 cc/sec and 100 cc of residual 
urine on one check.  118 cc was voided.  A transurethral 
resection was discussed with the veteran.   

A February 2000 private medical report reflects complaint of 
urinary incontinence and urgency.  The veteran was taking 
Cardura(r), 8 mg, for bladder outlet obstructive symptoms.  The 
report notes that the veteran had had prostate cancer, but 
his PSA (prostatic-specific antigen) level was good.  The 
report also notes that he had some microscopic hematuria and 
pyuria with known stone disease in his new kidney.  The 
examiner also noted that the veteran had irritable bowel 
syndrome, probably related to radiation proctitis, for which 
Levbid(r) was prescribed with the further warning that this 
drug can lead to dry-mouth.  The veteran was warned of the 
possibility of increased risk of incontinence given his 
exposure to radiation to the prostate.  

By March 2000, the veteran was complaining of dry-mouth while 
reporting that his irritable bowel syndrome and urinary 
urgency had improved.  He was voiding satisfactorily.  He had 
no leakage during a 2-hour visit at Urology Associates, Inc, 
in March 2000.  In May 2000, he complained that his urinary 
urgency had worsened and he reported fecal soiling, but he 
reported good urinary stream.  

In September 2000, Dr. Ralph Henry of AAMC supplied 
additional private medical reports.  An August 1999 report 
notes that the veteran required a lymphocele catheter for 
drainage after complications from renal transplant.  The 
catheter exited directly from the area of the kidney 
transplant.

In September 2000, Dr. Malik reported that the veteran had 
undergone radiation treatment for prostate cancer in October 
1996 and had been re-examined in April 2000, at which time 
PSA was within normal limits and his examination was 
unremarkable.  

In October 2000, the veteran underwent a VA genitourinary 
compensation and pension examination.  The examiner reviewed 
the claims file.  The veteran reported that he most recently 
passed a kidney stone in 1977.  He reportedly urinated every 
two to three hours and arose up to two times during the night 
to urinate.  He denied hesitancy of stream but he did have 
dysuria.  The examiner noted that the veteran was incontinent 
of bowel and bladder, but did not wear any absorbent 
material.  He was unable to achieve an erection.  Physical 
examination did not reveal any significant abnormalities.  
The prostate was not enlarged.  The relevant impressions were 
status post kidney transplant, nephrolithiasis, urinary and 
bowel incontinence, dysuria, diabetes mellitus, impotence, 
and proteinuria.  

In February 2002, the veteran underwent another VA 
compensation and pension examination.  The examiner noted a 
review of the claims file and several questions that were to 
be addressed.  With respect to whether the veteran had 
recurrent stone formation requiring therapy or treatment or 
invasive or noninvasive procedure more than two time per 
year, the examiner reported that the veteran had kidney 
stones on the left in 1991 and still had a stone on the left 
side.  With respect to whether the veteran currently had 
colic, the examiner reported that the veteran did not have 
colicky pain or hematuria.  The examiner noted that both 
kidneys were currently non-functional and that they had been 
damaged by diabetes mellitus, not a stone.  The veteran 
reported urinary incontinence, but the examiner noted that 
the veteran did not wear absorbent material and he did not 
wet the bed.  The examiner noted that the veteran took a 
medication to harden his stools and simultaneously took 
another medication to soften his stools.  The veteran did not 
appear to need a diaper and his clothing was not soiled at 
the time of the examination, according to the examiner.  

The examiner felt that the veteran did not have lethargy, 
anorexia, or weight loss.  Rather, he had gained weight.  The 
examiner felt that the veteran did not have any urinary tract 
infection or acute nephritis, nor did he require 
catheterization, frequent dilation, or drainage procedure.  
The examiner listed 14 current medications, including 
calcium.  The examiner reported that the prostate gland was 
absent and there was no leakage of stool, no bleeding, and no 
hemorrhoids.  The relevant diagnoses were hypertension, type-
2 diabetes mellitus, chronic renal insufficiency status post 
dialysis, status post kidney transplant and functioning new 
kidney, and status post renal stones.  

The examiner reported that no diet or drug therapy or 
invasive procedure was required for renal stone.  The 
examiner explained that the veteran currently had one tiny 
stone sitting in the kidneys, which were not functioning at 
the moment.  The examiner felt that renal disease was 
secondary to diabetes mellitus, not to stones.  The examiner 
repeated that the veteran had no current voiding problem or 
incontinence and he did not use a diaper.  The examiner felt 
that there were no current residuals of radiation treatment.  

In April 2002, the RO issued a supplemental statement of the 
case (SSOC) discussing the evidence and the noncompensable 
ratings assigned for ureteral calculus and for prostate 
cancer.  The SSOC also contained the pertinent parts of the 
Veterans Claims Assistance Act of 2000 (VCAA).  

In a February 2003 rating decision, the RO established 
service connection for diabetes mellitus secondary to 
herbicide exposure and assigned a 20 percent rating under 
Diagnostic Code 7913.  In that rating decision, the RO also 
assigned an earlier effective date of June 5, 1996, for a 100 
percent rating for prostate cancer. 

II.  VCAA

During the pendency of this appeal, the VCAA was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326) (2002).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary (i.e., to VA) that is 
necessary to substantiate the claim.  VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  There is an 
indication in the record that the veteran has been treated by 
Drs. Seiler, Malik, Henry, and at the Greenville, South 
Carolina, and Columbia, South Carolina, VA Medical Centers.  
All available treatment records from these providers and 
facilities have been obtained to the extent possible. 

In Karnas, supra, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as the Court) held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran should and will apply unless Congress provides 
otherwise or permits the Secretary to do otherwise.  The 
Court has also held that where a Board decision addresses a 
question that had not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument on that question 
and an opportunity to submit such evidence and argument and 
to address that question at a hearing, and, if not, whether 
the claimant has been prejudiced thereby.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Board finds that the veteran is not prejudiced by its 
consideration of these claims pursuant to this new 
legislation and implementing regulations insofar as VA has 
already met all notice and duty to assist obligations under 
the new law, to include as delineated under the newly 
promulgated implementing regulations.

The veteran has been notified as to the laws and regulations 
governing the evaluation of ureteral calculus and residuals 
of prostate cancer.  He has been advised of the evidence 
considered in connection with his claims, and what evidence 
that is potentially probative or not probative of the claims.  
38 C.F.R. § 3.159(b)(1), (e).  The RO has attempted to 
obtain, and has associated with the claims file, all 
pertinent service records, VA medical records, and the 
private medical records identified by the claimant.

The Board emphasizes that by letters dated in April 2001 and 
September 2001, the RO notified the veteran of the provisions 
of the VCAA and its potential impact on his claims, allowing 
him an additional period of time in which to present evidence 
and/or argument in support of the appeal.  In February 2002, 
the veteran responded to those letters.

III.  Legal Analysis

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  The regulations do not 
give past medical reports precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  Functional impairment is based on 
lack of usefulness and may be due to pain, supported by 
adequate pathology and evidenced by visible behavior during 
motion.  

A.  Ureteral Calculi

During the appeal period, service-connected ureteral calculi 
has remained noncompensably rated.  Under 38 C.F.R. 
§ 4.115(b), Diagnostic Code 7510, ureterolithiasis (ureteral 
calculi) is usually rated as hydronephrosis under Diagnostic 
Code 7509; however, where there is recurrent stone formation 
requiring diet therapy; drug therapy; or, invasive or 
noninvasive procedures more than two times per year, a 30 
percent rating is warranted under Diagnostic Code 7510.  
38 C.F.R. § 4.115(b), Diagnostic Code 7510 (2002).  

Under Diagnostic Code 7509, hydronephrosis (obstruction of 
the ureter causing distension of the pelvis and calices of 
the kidney, Dorland's Illustrated Medical Dictionary 785 
(28th ed. 1994)), warrants a 10 percent rating for an 
occasional attack of colic not requiring catheter drainage.  
A 20 percent evaluation requires frequent attacks of colic 
requiring catheter drainage.  A 30 percent rating is offered 
for frequent attacks of colic with infection (pyonephrosis) 
or other kidney impairment.  38 C.F.R. § 4.115b, Diagnostic 
Code 7509 (2002).  

Also under Diagnostic Code 7509, where hydronephrosis is 
shown to be severe, it must be rated as "renal dysfunction" 
under the general formula for rating genitourinary system 
dysfunction where ratings as high as 100 percent are offered.  
38 C.F.R. § 4.115a, (2002).  Severe hydronephrosis will be 
further discussed below.  

In rating the service-connected ureteral calculi, the first 
issue to be resolved is whether there is evidence of 
recurrent stone formation requiring one or more of the 
following: diet therapy; drug therapy; or, invasive or 
noninvasive procedures more than two times per year.  The 
evidence reflects that the veteran passed a stone in 1972.  
In October 2000, a VA compensation and pension examiner noted 
recurrent stone formation, with the most recent occurrence in 
1977.  The examiner gave an impression of nephrolithiasis.  
"Nephrolithiasis" is a condition marked by renal calculi, 
Dorland's Illustrated Medical Dictionary 1109 (28th ed. 
1994).  Thus, the October 2000 examination report suggests 
recurrent stone formation since active service.  Secondly, in 
February 2002, another VA compensation and pension examiner 
mentioned a 1991 stone and added that the veteran still had a 
small stone in the left kidney.  Therefore, the medical 
evidence clearly reflects evidence of recurrent stone 
formation.  

Because there is evidence of recurrent stone formation, the 
Board must next address whether the condition requires one or 
more of the following: diet therapy; drug therapy; or, 
invasive or noninvasive procedures more than two times per 
year.  The veteran testified in June 1998 that he took 
calcium Actifed(r) and cranberry juice to prevent stones.  
Calcium is listed in the February 2002 VA examination report 
as being among the veteran's medications and the Board notes 
that calcium loading is a preventative measure for recurrent 
urinary calculi.  Moreover, drinking cranberry juice might be 
construed to be diet therapy.  Thus, even though the February 
2002 VA examiner stated that diet or drug therapy was not 
necessary to control stones, the Board finds satisfactory 
evidence of a history of diet and drug therapies for a 
recurrent stone formation.  Overall, it appears that the 
service-connected ureteral calculus is manifested by 
recurrent stone formation and a need for diet and drug 
therapy.  The criteria for a 30 percent rating under 
Diagnostic Code 7510 are therefore met.  

As noted above, under Diagnostic Code 7509, where 
hydronephrosis is shown to be severe, it must be rated as 
"renal dysfunction" under the general formula for rating 
genitourinary system dysfunction where ratings as high as 100 
percent are offered.  In this case, hydronephrosis has not 
been shown to be severe.  Although the veteran certainly has 
end stage renal disease requiring regular dialysis, this is 
not due to hydronephrosis, but rather has been attributed to 
diabetes.  Thus, the criteria for a rating higher than 30 
percent under any applicable diagnostic code are not more 
nearly approximated.  

After consideration of all of the evidence of record, 
including the testimony, the Board finds that the evidence 
favors a 30 percent rating for ureteral calculi for the 
entire appeal period.  A 30 percent rating is therefore 
granted.  

B.  Residuals of Prostate Cancer

The veteran's prostate cancer is rated under Diagnostic Code 
7528.  The initial rating assigned by the RO includes a 100 
percent rating prior to February 1, 1998 and a noncompensable 
rating from that time.  Because the maximum rating was 
assigned prior to February 1, 1998, the Board need not 
consider that portion of the appeal period; however, the 
Board will address the propriety of the rating reduction and 
the propriety of the noncompensable rating assigned from 
February 1, 1998.  See Fenderson v. West, 12 Vet. App. 119, 
126-7 (1999).  

Malignant neoplasms of the genitourinary system warrant a 100 
percent rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528 
(2002).  The adjacent note states: 

Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the 
expiration of six months.  Any change in 
evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 
§ 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals 
as voiding dysfunction or renal dysfunction, 
whichever is predominant.  

38 C.F.R. § 3.105(e) requires that the RO issue a rating 
proposing the reduction or discontinuance of benefits and, 
after the veteran had had at least 60 days notice, a final 
rating action will be taken.  

The Board finds that the service-connected prostate cancer 
was last treated in December 1996 and has not returned since 
that time.  It appears that the RO complied with the 
regulations above and correctly assigned a 100 percent rating 
for prostate cancer during radiation therapy, which ended in 
December 1996.  The 100 percent rating continued for well 
over six months, in fact, it was not terminated until 
February 1, 1998.  The rating reduction was based on two VA 
examinations, which were conducted in March and August 1997.  

It appears that the RO has fully complied with § 3.105(e).  
Although the veteran's representative argued in December 1999 
that the RO did not comply with 38 C.F.R. § 3.344(a) in 
reducing the rating for cancer, the Board notes that because 
the cancer rating had not been in effect for 5 years or more, 
§ 3.344(a) does not apply.  See 38 C.F.R. § 3.344(c).  The 
record reflects that all treatment for cancer ended in 
December 1996 and that there was no recurrence or metastasis 
of cancer.  Therefore, the RO's shift from a rating for 
cancer to a rating for voiding or renal disabilities, 
effective from February 1, 1998, was proper.  

Because service connection has not yet been established for 
the veteran's end-stage renal disease, it appears that a 
rating for renal dysfunction is not appropriate.  Therefore, 
the Board will focus on the correct rating to be assigned for 
other voiding dysfunction or urinary tract infection.  

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructive voiding.  Only the prominent area 
of dysfunction shall be considered for rating purposes.  
38 C.F.R. § 4.115a.  

For urine leakage or incontinence, a 20 percent evaluation is 
warranted when there is a need for wearing absorbent 
materials which must be changed less than 2 times per day.  A 
40 percent evaluation is warranted when there is a need for 
wearing absorbent materials that must be changed 2 to 4 times 
per day.  A 60 percent evaluation is appropriate when the use 
of an appliance is required or when there is a need for 
wearing absorbent materials which must be changed more than 4 
times per day.  38 C.F.R. §§ 4.115a, 4.115b.  

Comparing the veteran's symptoms to the above rating criteria 
will be difficult, as the evidence varies widely, due partly 
to the fact that the veteran was on dialysis prior to May 
1999, at which time he received a kidney transplant.  An 
August 1997 VA compensation and pension examiner reported 
that there was no incontinence.  In June 1998, the veteran 
testified that he had no incontinence but admitted to some 
urinary leakage.  In December 1999, he testified that he had 
both bowel and bladder incontinence.  In March 2000, Dr. 
Seiler linked urinary incontinence to radiotherapy.  A 
February 2000 treatment report reflects a complaint of 
urinary incontinence.  In May 2000, the veteran reported 
bowel incontinence.  In October 2000, a VA examiner reported 
bowel and bladder incontinence, although the veteran wore no 
absorbent material.  In February 2002, a VA examiner reported 
that the veteran did not need a diaper, that there was no 
stool leakage, and no other incontinence.  Because no need 
for absorbent material has been demonstrated at any time 
during the appeal period, the Board finds that leakage or 
incontinence is not the predominant symptom of voiding 
dysfunction.  

For urinary frequency, a 40 percent rating may be assigned if 
the daytime voiding interval is less than an hour, or there 
is awakening to void at least 5 times per night.  A 20 
percent rating may be assigned if the daytime voiding 
interval is between one and two hours, or there is awakening 
to void 3 to 4 times per night.  A 10 percent rating may be 
assigned if the daytime voiding interval is between 2 and 3 
hours or there is awakening to void at least 2 times per 
night.  

The veteran's symptoms of urinary frequency will be difficult 
to assess as the veteran was on dialysis prior to May 1999.  
During an October 2000 VA examination, the veteran reported 
urinating every two to three hours and that he arose up to 
two time per night to urinate.  Thus, it appears that the 
criteria for a 10 percent rating are more nearly 
approximated, although it must still be determined whether 
obstructed voiding is the predominant symptom of voiding 
dysfunction.  

For obstructed voiding, a 30 percent rating may be assigned 
if there is urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating is warranted 
for obstructive voiding if there is marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream), with any one of the following: 
(1) Post void residuals greater than 150 cc; (2) uroflowmetry 
showing marked diminished peak flow rate (less than 10 
cc/sec); (3) recurrent urinary tract infections secondary to 
obstruction; or, (4) stricture disease requiring periodic 
dilation every 2 to 3 months.  Obstructive symptomatology 
with or without stricture disease requiring dilation 1 to 2 
times per year warrants a noncompensable rating.  38 C.F.R. 
§ 4.115a (2002).  

The symptoms of the veteran's voiding obstruction are dysuria 
(painful or difficult urination), peak flow rate of 8 cc/sec 
and post-void residuals of 100 cc.  No urinary 
catheterization is required.  These symptoms more nearly 
approximate the criteria of a 10 percent rating for 
obstructed voiding.  

Judging from the above, it appears that voiding obstruction 
and urinary frequency are equally predominant symptoms of 
voiding dysfunction, as each appears to warrant a 10 percent 
rating; however only one of these is to be considered for 
rating purposes.  The Board will therefore arbitrarily pick 
voiding obstruction as the predominant symptom of voiding 
dysfunction.  

The Board also notes that there is a further restriction in 
the number of ratings that may be assigned simultaneously for 
genitourinary dysfunction.  According to § 4.115a, diseases 
of the genitourinary system may result in combinations of 
renal or voiding dysfunctions and infections and only the 
predominant area of dysfunction shall be considered for 
rating purposes.  Therefore, having determined that 
obstructed voiding is the predominant voiding dysfunction, 
the Board must next determine whether voiding dysfunction 
predominates over renal dysfunction and urinary tract 
infection.  As noted above, the renal dysfunction in this 
case, although severe, will not be considered because it is 
attributed to another, as yet non-service-connected, 
disability.  However, urinary tract infection must be 
considered.  

Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater that two time per year), and/or 
requiring continuous intensive management warrants a 30 
percent rating.  Long-term drug therapy, 1-2 hospitalizations 
per year and/or requiring intermittent intensive management 
warrants a 10 percent rating.  38 C.F.R. § 4.115a (2002).  

The evidence reflects that urinary tract infections have 
recurred at various times since February 1, 1998.  In 
February 2000, the veteran was taking Cardura(r) for bladder 
outlet symptoms.  In March 2000, Dr. Seiler mentioned that 
prostate and urinary tract infections had become difficult to 
control, such that multiple medications were required.  In 
February 2002, a VA examiner specifically reported that there 
was no urinary tract infection; however, the examiner then 
listed current medications, which included antibiotics and 
other medications.  The Board construes this list to be 
evidence of continuous intensive management.  From this 
evidence, the Board finds that the veteran's urinary tract 
infections have been manifested by recurring infection 
requiring continuous intensive management.  The Board 
therefore finds that the criteria for a 30 percent rating for 
urinary tract infections are more nearly approximated.  
Recurrent symptomatic urinary tract infection therefore is 
the predominant area of disability of the genitourinary 
system.  

After consideration of all of the evidence of record, 
including the testimony, the Board finds that the reduction 
to a noncompensable rating was incorrect.  Since February 1, 
1998, the evidence favors a 30 percent rating for residuals 
of prostate cancer based on recurrent symptomatic infection 
requiring continuous intensive management and the Board so 
grants a 30 percent rating.  

C.  Extraschedular Consideration

38 C.F.R. § 3.321(b) (2002) provides that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, it does not appear that ureteral calculi or residuals 
of prostate cancer in themselves have caused such 
difficulties as marked interference with employment or 
warrant frequent periods of hospitalization or otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board need not remand this matter to the RO for procedural 
action.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 8 Vet. 
App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

1.  A 30 percent evaluation for ureteral calculi is granted, 
subject to the laws and regulations concerning the payment of 
monetary benefits.

2.  A 30 percent evaluation for residuals of prostate cancer 
is granted, subject to the laws and regulations concerning 
the payment of monetary benefits.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

